 473321 NLRB No. 67PAN AMERICAN ELECTRIC1We deny the Respondent's motion to strike the General Coun-sel's answering brief. The General Counsel's delay in submitting the
brief was due only to the general shutdown of the Federal Govern-
ment caused by a lack of funding, and not to any fault of the Gen-
eral Counsel. See 60 Fed.Reg. 50648 (1995).2The Respondent has excepted to some of the judge's credibilityfindings. The Board's established policy is not to overrule an admin-
istrative law judge's credibility resolutions unless the clear prepon-
derance of all the relevant evidence convinces us that they are incor-
rect. Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188F.2d 362 (3d Cir. 1951). We have carefully examined the record and
find no basis for reversing the findings.We also find no merit to the Respondent's allegations of bias andprejudice on the part of the judge. On our full consideration of the
record and the decision, we find no evidence that the judge pre-
judged the case, made prejudicial rulings, or demonstrated a bias
against the Respondent in his analysis or discussion of the evidence.3We note that the Supreme Court recently held that job applicantswho are also paid union organizers are nevertheless employees with-
in the meaning of Sec. 2(3) of the Act and are, therefore, entitled
to its protection. See NLRB v. Town & Country Electric, 116 S.Ct.450 (1995).Assuming, arguendo, that some of Respondent's employees wereengaged in unprotected activity, we find that the Respondent offered
no evidence that discriminatee Baker was involved in any unpro-
tected activity.4We leave to compliance the issue of the effect, if any, ofdiscriminatee Baker's admissions concerning the misrepresentations
he made on his employment application on his right to reinstatement
and backpay as a remedy for the Respondent's discrimination against
him. See Escada (USA), Inc., 304 NLRB 845 at fn. 4 (1991); JohnCuneo, Inc., 298 NLRB 856, 857 at fn. 7 (1990).5We shall modify the judge's recommended Order in accordancewith our decision in Indian Hills Care Center, 321 NLRB 144(1996).6If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''Pan American Electric, Inc. and InternationalBrotherhood of Electrical Workers, Local
Union No. 1516, AFL±CIO. Case 26±CA±16721June 14, 1996DECISION AND ORDERBYMEMBERSBROWNING, COHEN, ANDFOXOn November 7, 1995 Administrative Law JudgeAlbert A. Metz issued the attached decision. The Re-
spondent filed exceptions and a supporting brief, the
General Counsel filed an answering brief, and the Re-
spondent filed a reply brief to the General Counsel's
answering brief.The National Labor Relations Board has delegatedits authority in this proceeding to a three member
panel.The Board has considered the decision and therecord in light of the exceptions and briefs1and hasdecided to affirm the judge's rulings, findings,2andconclusions3and to adopt the recommended Order4asmodified and set forth in full below.5ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge as
modified and set forth in full below and orders that theRespondent, Pan American Electric, Inc., Jonesboro,Arkansas, its officers, agents, successors, and assigns,
shall1. Cease and desist from
(a) Interrogating employees about their membershipin labor organizations.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise of
the rights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Within 14 days from the date of this Order, offerJohn Baker full reinstatement to his former job or, if
that job no longer exists, to a substantially equivalent
position, without prejudice to his seniority or any other
rights or privileges previously enjoyed.(b) Make John Baker whole for any loss of earningsand other benefits suffered as a result of the discrimi-
nation against him, in the manner set forth in the rem-
edy section of the decision.(c) Within 14 days from the date of this Order, re-move from its files any reference to the unlawful dis-
charge, and within 3 days thereafter notify the em-
ployee in writing that this has been done and that the
discharge will not be used against him in any way.(d) Preserve and, within 14 days of a request, makeavailable to the Board or its agents for examination
and copying, all payroll records, social security pay-
ment records, timecards, personnel records and reports,
and all other records necessary to analyze the amount
of backpay due under the terms of this Order.(e) Within 14 days after service by the Region, postat its facility in Jonesboro, Arkansas, copies of the at-
tached notice marked ``Appendix.''6Copies of the no-tice, on forms provided by the Regional Director for
Region 26, after being signed by the Respondent's au-
thorized representative, shall be posted by the Re-
spondent and maintained for 60 consecutive days in
conspicuous places including all places where notices
to employees are customarily posted. Reasonable steps
shall be taken by the Respondent to ensure that the no-
tices are not altered, defaced, or covered by any other
material. In the event that, during the pendency of
these proceedings, the Respondent has gone out of
business or closed the facility involved in these pro-
ceedings, the Respondent shall duplicate and mail, at
its own expense, a copy of the notice to all current
employees and former employees employed by the Re-
spondent at any time since April 6, 1995.(f) Within 21 days after service by the Region, filewith the Regional Director a sworn certification of a 474DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
1All subsequent dates refer to 1995 unless otherwise indicated.2Although the charge alleges unlawful discrimination againstseven listed persons and unspecified ``others,'' only Baker is named
in the complaint as an alleged discriminatee. (G.C. Exhs. 1(a) and
(c).)3The Respondent argues that none of the union employees in-volved in this case should be considered ``employees'' within the
meaning of the Act. The Respondent points to the Union's ``salting''
campaign of infiltrating union members into the Respondent's work
force and argues that no legitimate protected purpose is served by
such campaigns. I decline the Respondent's invitation to assess the
legitimacy of such strategic tactics. It is settled Board law that even
if an applicant is a full-time paid union organizer such person is
nonetheless an ``employee'' within the meaning of the Act. SunlandConstruction Co., 309 NLRB 1224, 1230 (1992); Town & CountryElectric, 309 NLRB 1250, 1258 (1992). The Supreme Court hasgranted certiorari on this issue. See Town & Country Electric v.NLRB, 34 F.3d 625 (8th Cir. 1994), cert. granted 116 S.Ct. 450(1995).Respondent's brief contains a motion to postpone the decision inthis case pending the outcome of the Supreme Court's decision in
Town & Country. As this matter has been heard and the Board lawis settled I deny the Respondent's motion to hold the decision in
abeyance.responsible official on a form provided by the Regionattesting to the steps that the Respondent has taken to
comply.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any union
To bargain collectively through representativesof their own choiceTo act together for other mutual aid or protec-tionTo choose not to engage in any of these pro-tected concerted activities.WEWILLNOT
interrogate employees about their ownor other employees' union activities or sympathies.WEWILLNOT
in any like or related manner interferewith, restrain, or coerce you in the exercise of the
rights guaranteed you by Section 7 of the Act.WEWILL
, within 14 days from the date of theBoard's Order, offer John Baker full reinstatement to
his former job or, if that job no longer exists, to a sub-
stantially equivalent position, without prejudice to hisseniority or any other rights or privileges previously
enjoyed.WEWILL
make John Baker whole for any loss ofearnings and other benefits resulting from his dis-
charge, less any net interim earnings, plus interest.WEWILL
, within 14 days from the date of theBoard's Order, remove from our files any reference to
the unlawful discharge of John Baker, and WEWILL
,within 3 days thereafter, notify him in writing that this
has been done and that the discharge will not be used
against him in any way.PANAMERICANELECTRIC, INC.Linda M. Kirchert, Esq., for the General Counsel.R. Brent Ballow, Esq. and John J. McCarthy III, Esq. (King& Ballow), of Nashville, Tennessee, for the Respondent.DECISIONSTATEMENTOFTHE
CASEALBERTA. METZ, Administrative Law Judge. This casewas heard at Jonesboro, Arkansas, on September 6, 1995.1International Brotherhood of Electrical Workers, Local UnionNo. 1516, AFL±CIO (the Union) has charged that Pan Amer-ican Electric, Inc. (Respondent) violated Section 8(a)(1) and
(3) of the National Labor Relations Act (the Act). The Re-
spondent admits that it is an employer engaged in commerce
within the meaning of Section 2(2), (6), and (7) of the Act
and that the Union is a labor organization within the meaning
of Section 2(5) of the Act.The primary issues are whether Respondent violated Sec-tion 8(a)(1) of the Act by interrogating employees and vio-
lated Section 8(a)(1) and (3) by terminating John Baker. I
find that the Respondent did violate the Act by unlawfully
interrogating employees and discharging John Baker.2FINDINGSOF
FACTA. BackgroundThe events in this case occurred in February and March1995 at the Respondent's Post Cereal jobsite in Jonesboro,
Arkansas. The Respondent, a nonunion employer, had con-
tracted to do work on a large corn cleaning machine and was
hiring electricians. Dan Fladebo was the Respondent's super-
intendent in charge of this project. The Respondent used a
trailer as a combination office, employee lunch area, and
storage site. Fladebo frequently used the trailer for his work.
The trailer was an open area and was estimated to be ap-
proximately 8-by-40 feet in dimension.The Union was interested in organizing the Respondent'swork force. As a result some union members applied for
work openly demonstrating their union affiliation. Others
sought employment with the Respondent but concealed their
union membership.3B. The Respondent Hires Union MembersJohn Baker is a union electrician. On February 22 he ap-plied for work at the Respondent's Jonesboro site. He did not
disclose his union affiliation to the Respondent. Baker was
hired and started on March 1. Shortly after he commenced
work, Baker began discussing the Union with fellow employ-
ees and giving them union literature. 475PAN AMERICAN ELECTRICOn February 23, W. E. Smith, the Union's assistant busi-ness agent, and union member Gary Bunch applied for work
with the Respondent. They openly displayed their union sym-
pathies by wearing clothing with union insignia. In addition
Smith asked Fladebo to sign a union project agreement. They
were told by Fladebo that he had run out of applications and
to come back in a few days. They did return on February
27 and were given job applications to fill out. They were not
hired immediately.C. InterrogationÐFebruary 27On about February 27 Scott Couturier, a union electrician,went to the Respondent's jobsite and talked with Fladebo
about getting hired. Couturier recalled that Fladebo took him
to his truck and gave him an application. Couturier testified
that Fladebo then asked him if he was in the Union. Coutu-
rier said no. Fladebo said, ``Okay'' and told him to go in
the trailer and fill out the application.Fladebo testified that when Couturier asked for an applica-tion he gave him one. Fladebo denied he asked Couturier any
questions at the time. He specifically denied asking if Coutu-
rier was a union member.Considering the demeanor of the two witnesses to thisconversation I credit Couturier's version that the interroga-
tion about his union affiliation did happen. Fladebo's de-
meanor was not impressive. He appeared to be hedging the
truth throughout his testimony. In contrast, Couturier was a
forthright witness who did not embellish his testimony and
whose demeanor was that of a person attempting to tell accu-
rately what he observed. I find that Fladebo did interrogate
this applicant for employment and by so doing the Respond-
ent violated Section 8(a)(1) of the Act as alleged. CaseyElectric, 313 NLRB 774, 785 (1994).D. The First StrikeOn March 9 Smith and Bunch were hired by the Respond-ent. On March 10 they went to Fladebo and told him theywere going on strike to support the Union's Jackson, Mis-
sissippi local union. According to Smith the Mississippi local
was engaged in an unfair labor practice strike against the Re-
spondent. Smith and Bunch then walked off the job.E. The Termination of John BakerOn March 20 Baker reported to work wearing his cus-tomary union T-shirt and small union button on a pencil clip.
He also had with him his hardhat that bore a logo of ``Scab
Hunter.'' The hat showed a picture of man looking down the
barrel of a double barrel shotgun, with the words ``scab'' on
one barrel and ``hunter'' on the other. Baker talked to
Fladebo about the job and was assigned to work with em-
ployee Mike Freeman.At lunchtime Baker went to the Respondent's trailer and,along with other employees, started eating. Soon Smith and
Bunch entered, followed shortly by Fladebo. Smith and
Bunch told Fladebo that they were making an unconditional
offer to return to work from their strike. Fladebo stated that
they had been terminated the day they went on strike. Smith
objected and said that the Respondent could not fire them for
striking. Fladebo said he would check with the Respondent's
office and see what they wanted done.At this point in the conversation the Union's witnessesstate Fladebo turned to Baker and said he was fired also.
Baker asked why. Fladebo said he had not been doing
enough work. As he was leaving later, Baker told Fladebo
he thought his discharge was unlawful and he might file
charges with the NLRB. Fladebo gave Baker a separation
slip that stated he had been terminated due to a reduction in
force.F. Analysis of the Baker DischargeThe General Counsel has the initial burden of establishinga prima facie case. This must be sufficient to support an in-
ference that union or other protected activity was a motivat-
ing factor in Respondent's action alleged to constitute dis-
crimination in violation of Section 8(a)(3). The elements
commonly required to support a prima facie showing of dis-
criminatory motivation under Section 8(a)(3) are union activ-
ity, employer knowledge, timing, and employer animus.
Once such prima facie unlawful motivation is shown, the
burden shifts to Respondent to demonstrate that the alleged
discriminatory conduct would have taken place even in the
absence of the protected activity. If Respondent goes forward
with such evidence, the General Counsel ``is further required
to rebut the employer's asserted defense by demonstrating
that the [alleged discrimination] would not have taken place
in the absence of the employee['s] protected activities.''
Wright Line, 251 NLRB 1083 (1980), enfd. 662 F.2d 899(1st Cir. 1981), cert. denied 455 U.S. 989 (1982); approved
in NLRB v. Transportation Management Corp., 462 U.S. 393(1983).The test applies regardless of whether the case involvespretextual reasons or dual motivation. Frank Black Mechani-cal Services, 271 NLRB 1302 fn. 2 (1984). ``A finding ofpretext necessarily means that the reasons advanced by the
employer either did not exist or were not in fact relied upon,
thereby leaving intact the inference of wrongful motive es-
tablished by the General Counsel.'' Limestone ApparelCorp., 255 NLRB 722 (1981), enfd. sub nom. 705 F.2d 799(6th Cir. 1982).Fladebo denied that he had any knowledge that Baker wasa union supporter. Baker testified that he began talking to
fellow employees about the Union immediately after he was
hired. Many of these conversations took place in the Re-
spondent's trailer when the workers and Fladebo were
present during lunchtime. Baker regularly wore union T-
shirts at work. He wore his ``Scab Hunter'' hardhat while
working. On two occasions Baker brought his lunch kit to
work that had union stickers pasted on it. Couturier testified
he recalled one conversation in particular between Baker and
other employees concerning union wages. The exchange took
place in the trailer. He recalled Fladebo turning around from
his desk and paying close attention to what was being said.In light of the openness of Baker's union activities andFladebo's demeanor, Fladebo is not credited when he denies
he knew of Baker's union sympathies. I find that the Re-
spondent had knowledge of Baker's union sympathies and
his activities to organize its employees.As stated above, Fladebo has been found to have interro-gated Couturier about his union membership. As discussed
below, Respondent engaged in a separate interrogation inci-
dent on March 24. I find that these violations are indicative
of the Respondent's animus concerning the Union. Addition- 476DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
ally, I conclude that Fladebo's initial position that Smith andBunch were fired for going on strike is a further manifesta-
tion of Respondent's animus towards employees' union ac-
tivities.Against the background of Respondent's knowledge andanimus the context and suddenness of Baker's discharge are
striking. All witnesses, save Fladebo, state that Baker was
fired precipitously after Fladebo told the strikers they had
been fired. This version of events is credited. Considering
Fladebo's demeanor and the weight of the evidence, he is not
credited in his assertion that he fired Baker and then talked
to the strikers.Fladebo's demeanor and his asserted reason for firingBaker were not persuasive. Fladebo was relatively vague as
to his complaints about Baker's work. He admitted that he
had never counseled or warned Baker that his work was defi-
cient. Fladebo never told Baker to work faster. He did not
dispute that he had complimented Baker for his work.
Fladebo conceded that Baker was working with two inexperi-
enced helpers and that any slowness in production could be
attributed to this fact. In his 5 years working for the Re-
spondent, Fladebo has never fired any employee except
Baker. The timing of the termination came in the heat of the
confrontation with strikers Smith and Bunch and in front of
the rest of the work force. Fladebo listed the reason for the
discharge as a reduction in force on Baker's termination
slipÐnot the asserted lack of production.In sum, I do not credit Fladebo's testimony and I find thatthe reason he stated for discharging Baker was a pretext. I
infer that because of the false reason advanced for the termi-
nation that there was another motive that the Respondent
wished to conceal. I conclude that reason was Baker's sup-
port for the Union. Shattuck Denn Mining v. NLRB, 362 F.2d466 (9th Cir. 1966). I find that such a discriminatory termi-
nation violates Section 8(a)(1) and (3) of the Act.G. The Second Strike and March 24 InterrogationOn March 22 Smith and Bunch were rehired by the Re-spondent after Fladebo sought them out at a local restaurant.
When they returned to the job they received hearsay reports
that employee John Maddox had been interrogated by
Fladebo about which employees belonged to the Union. As
a result, on March 24, Smith, John Maddox, Karen Maddox,
Couturier, and Freeman decided to strike. The strike was in
protest of the alleged interrogations of J. Maddox and be-
cause they were not being paid higher wages and expenses
that they had learned out of state employees were to receive.The workers went to Fladebo and told him of their strikeplans. According to the Union's witnesses, Smith, Karen
Maddox, and Couturier, they were asked by Fladebo if there
were any more union electricians on the job. According to
Couturier, John Maddox replied, ``[T]here were a couple.''
Fladebo did not specifically testify concerning this meeting.
He did deny that he had ever asked John Maddox if he or
anyone else was in the Union.The three Government witnesses that testified concerningthis alleged interrogation were believable. Their demeanors
were those of persons accurately telling what they remem-bered of the event. As discussed above, Fladebo's demeanorwas not impressive. He did not specifically testify about
what happened at this meeting and his general denial is not
credited. I find that Fladebo did interrogate the employees as
alleged on March 24. The context of this interrogation was
employees going on strike being asked about the identity of
other employees who were union members. In light of the
past unlawful interrogation of Couturier and the telling of
Smith and Bunch that they were discharged because they had
been on strike, I find that the circumstances of the question
imply a threat. I find that under all of the circumstances this
interrogation violated Section 8(a)(1) of the Act.CONCLUSIONSOF
LAW1. Pan American Electric, Inc. is an employer engaged incommerce within the meaning of Section 2(6) and (7) of the
Act.2. International Brotherhood of Electrical Workers, LocalUnion No. 1516, AFL±CIO is a labor organization within the
meaning of Section 2(5) of the Act.3. Respondent violated Section 8(a)(1) of the Act by inter-rogating employees about their union membership or sym-
pathies.4. Respondent violated Section 8(a)(1) and (3) of the Actby discharging John Baker on March 20, 1995, because of
his union activities.5. The foregoing unfair labor practices constitute unfairlabor practices affecting commerce within the meaning of
Section 2(6) and (7) of the Act.6. Respondent has not violated the Act except as hereinspecified.THEREMEDYHaving found that the Respondent has engaged in certainunfair labor practices, I find it necessary to order it to cease
and desist and to take certain affirmative action designed to
effectuate the policies of the Act.The Respondent having discriminatorily discharged JohnBaker it must offer him reinstatement to his former position,
without prejudice to his seniority or other rights and privi-
leges. If any such position does not exist, he must be offered
reinstatement to a substantially equivalent position, dismiss-
ing if necessary any employee hired to fill the position. The
Respondent must make him whole for any loss of earnings
and other benefits he may have suffered, computed on a
quarterly basis, less any net interim earnings, as prescribed
in F. W. Woolworth Co., 90 NLRB 289 (1950), plus interestas computed in New Horizons for the Retarded, 283 NLRB1173 (1987). All reinstatement and backpay recommenda-
tions are subject to the procedures discussed in Dean Gen-eral Contractors, 285 NLRB 573 (1987), and HabermanConstruction Co., 236 NLRB 79 (1978).Respondent shall remove from its records all references tothe unlawful discharge of John Baker and notify him in writ-
ing that this has been done, and that this discriminatory ac-
tion will not be used against him in any way. Sterling Sug-ars, 261 NLRB 472 (1982).[Recommended Order omitted from publication.]